DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 10 contains two instances of reference character 123 (rotary union), with the right-hand and left-hand instances pointing to different aspects of the docking device.  Consider --123x-- for the right-hand instance of 123.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Reference character 200x on Fig. 1 is not described.
Reference character 1203s on Fig. 5 is not described.
Reference character 130 on Fig. 7 is not described.
Reference characters 126 and 140b on Fig. 10 are not described.
Appropriate correction is required.

Claim Objections
Claims 13, 20, and 22 are objected to because of the following informalities: Claim 13 reads “The substrate polishing system claim 1”.  Consider --The substrate polishing system of claim 1--.  Similar grammatical errors are found in Claims 20 and 22.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 15, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  In Claim 1 a “monitoring unit” is claimed, with the specification stating “The terms of ‘monitoring’ and similar terms used in this specification and claims are defined as both monitoring the position, path, operating state, etc., of the substrate carrier of the polishing unit, and collecting measured or sensed value(s) for monitoring” [0012].  The specification does not state that the monitoring unit is capable of “displaying”, as found in Claim 1, and Claim 6 further highlights a separate “display unit for displaying”.
Claims 2-24 are further rejected for being dependent on a rejected claim.

Claim 15 recites the limitation "the control unit".  There is insufficient antecedent basis for this limitation in the claim; consider --a control unit--.

Claim 17 recites the limitation “the memory”. There is insufficient antecedent basis for this limitation in the claim; consider --a memory--.

Claim Interpretation
For the purposes of examination, Claim 1 will be interpreted to read in part --a monitoring unit for monitoring the information the identity and position of the at least one substrate carrier--.
For the purposes of examination, instances of “in which” (used in Claims 14, 15, 20, and 21) will be interpreted to read as --when--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 15-16, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (US 5,908,347), hereafter “Nakajima”.
Regarding Claim 1, Nakajima teaches:
a polishing pad covered on the polishing platen (polishing plate 52 has a polishing face, on which polishing cloth is adhered [5:7-8]);
a plurality of substrate carriers (carrying plates 12 [4:5]) including a first substrate carrier which moves in a state in which a substrate is mounted (wafers 11 are stuck on surfaces of the carrying plates 12 [4:7]) and performs a polishing process in a state in which the substrate is in contact with the polishing pad on the polishing pad (polishing plate 52 is relatively moved with respect to the carrying plate 12 to polish the surfaces of the wafers 11 [5:2-3]; i.e. plate 52 with attached cloth both contacts and is on the wafer so that polishing may occur);
and a monitoring unit of monitoring the information including the identity, position of at least one of the substrate carriers (bar code reader 68 acts as an 

Regarding Claim 2, Nakajima discloses the limitations of Claim 1, as described above, and further teaches the plurality of substrates carriers moving independently along a predetermined movement path respectively (a feeding unit 51 feeds the carrying plates 12 from the sticking unit 15 to the polishing units 50 [5:46-48]; i.e. plates move independently while on conveyer system, see also Annotated Fig. 1, below).

    PNG
    media_image1.png
    772
    1314
    media_image1.png
    Greyscale

Annotated Nakijima Fig. 1



Regarding Claim 4, Nakajima discloses the limitations of Claim 3, as described above, and further teaches the monitoring units are arranged in plural (bar code reader 68 [6:37], another bar code reader 68 [7:52]) along the movement path of the substrate carriers (see Annotated Fig. 1, above) to sense the position of the substrate carrier (bar code reader 68 reads the data of the carrying plates 12 [7:53-54]; i.e. position of carrying plate is sensed as a bar code reader knows which plate is at its own location).

Regarding Claim 15, Nakajima discloses the limitations of Claim 2, as described above, and further teaches excluding the substrate carrier from loading a new substrate, in which an error occurs in at least one of the position and the operation of the substrate carrier (wrong carrying plates 12 are selected on the basis of the data and discharged [7:55-58]); i.e. if the wrong plate is erroneously in position, the carrying plate is prevented from loading a new wafer by being discharged).  Nakajima is silent on the use of a control unit, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a control unit to the system of Nakajima in order for the automated system to function as designed.



Regarding Claim 24, Nakajima discloses the limitations of Claim 1, as described above, and further teaches the polishing pads are plural (plurality of polishing units 50 [4:66], polishing plate 52 has a polishing face, on which polishing cloth is adhered [5:7-8]) and the substrate is polished sequentially at the plural polishing pads (each transferring unit 60 transfers the carrying plate 12, which is located at a discharge position on a polishing unit on an upstream side, to the feeding position of the polishing unit on the downstream side [6:14-19], see also Fig. 1, above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 5,908,347) in view of Hunter et al. (US 2018/0158707), hereafter “Hunter”.

Hunter is also concerned with detecting and tracking substrate carriers and explicitly teaches a monitoring unit (interrogator 601 [0040]) sensing an identifier (remote communication device 600 [0040]) at a first position above the polishing pad on which the polishing process is performed (see Fig. 1B, below, in which devices 600 communicate with interrogators 601 above polishing pad 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polishing-stage monitoring of Hunter to the system of Nakajima in order to provide feedback to the operator at a vital stage in the wafer-polishing process.

    PNG
    media_image2.png
    553
    862
    media_image2.png
    Greyscale

Hunter Fig. 1B

Regarding Claim 6, Nakajima discloses the limitations of Claim 4, as described above, but does not explicitly teach a display unit.
Hunter is also concerned with detecting and tracking substrate carriers and teaches a display unit (display unit [0063]) for displaying information of the substrate carriers monitored by the monitoring unit (remote communication devices 600 are located on substrate carrier assemblies 108 [0040], after identification and sensory information have been received and processed the equipment software application 652 then displays such information [0085], see also Fig. 1B, above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display and related software of Hunter to the system on Nakajima to allow an operator to remotely monitor the system.

Regarding Claim 7, Nakajima in view of Hunter discloses the limitations of Claim 6, as described above, and Hunter further teaches the position information of the substrate carriers (processing component history also includes where the processing component has been used [0080]) displayed on the display device (after identification and sensory information have been received and processed the equipment software application 652 then displays such information [0085]) is displayed in real time (tracking data also includes information about how many hours the processing component has been used [0080]; i.e. for an accurate tracking of how many hours a component has been used, time updates should be made in real or near-real time).



Regarding Claim 9, Nakajima in view of Hunter discloses the limitations of Claim 8, as described above, and Hunter further teaches the information displayed on the display device includes at least one of position information of the substrate carrier, operating state of the substrate carrier, substrate information mounted on the substrate carrier, and operating state of the polishing head connected to the substrate carrier (a customer/fab name and processing system identification information is stored and transmitted by the remote communication devices 600 [0083], after identification and sensory information have been received and processed the equipment software application 652 then displays such information [0085], see also Fig. 1B, above; i.e. substrate information such as customer information is transmitted by device 600 mounted on the substrate carrier assembly 108).

Regarding Claim 10, Nakajima in view of Hunter discloses the limitations of Claim 8, as described above, but Hunter does not explicitly teaches the information displayed on the display unit includes displaying the substrate carriers on a layout of the polishing unit.  However, Hunter does teach displaying information in a user interface to the processing system operator [0085].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding Claim 11, Nakajima in view of Hunter discloses the limitations of Claim 4, as described above, and Hunter further teaches a memory (memory 603 [0054]) for storing information of the substrate carriers (remote communication devices 600 will have stored in memory 603 identification information specific to the processing component [0062]; such as substrate carrier assembly 108) monitored by the monitoring unit (remote communication devices 600 and interrogator 601 of Hunter [0040] corresponding to bar codes and bar code readers of Nakajima [7:53-54]).

Regarding Claim 12, Nakajima in view of Hunter discloses the limitations of Claim 11, as described above, and Hunter further teaches the memory storing the monitoring data obtained by the monitoring unit for each of the substrate carriers (remote communication devices 600 will have stored in its memory certain identification information specific to the processing component such as processing system information, and any desirable information related thereto [0062, Hunter], bar code reader counts a number of times each carrying plate is used [8:5-6 Nakajima] i.e. monitoring data includes processing information like the number of times a carrier plate has passed a sensor, which is then stored in memory).

Claims 13-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 5,908,347) in view of Sato et al. (US 2008/0081540), hereafter “Sato”.

Sato is also concerned with sequential wafer polishing and teaches a control unit (apparatus control unit 11) which outputs a warning signal (abnormality determiner 15 instructs an alarm unit 20 to issue an alert [0094]) when an error occurs in at least one of a position and an operation of at least one of the substrate carriers (if an abnormality is detected in load-unload unit 5, an alert is issued [0094], see also Fig. 3; i.e. load-unload unit 5 would correspond to transferring unit 60 of Nakajima [6:13-14] which load and unload carrying plates from polishing units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller and abnormality detection system of Sato to the system of Nakajima in order to test for, and alert an operator to, unexpected loss of system capabilities.


    PNG
    media_image3.png
    318
    417
    media_image3.png
    Greyscale

Sato Fig. 1

Regarding Claim 14, Nakajima in view of Hunter discloses the limitations of Claim 6, as described above, but Hunter does not explicitly teach displaying error information.
Sato is also concerned with sequential wafer polishing and teaches the display unit displaying error information of the substrate carrier in which an error is detected (alarm unit 20 issues the alert using any communicable form to operators, such as sound, light or alarm display [0094]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the abnormality detection and alerting of Sato to the system of Nakajima in view of Hunter in order to test for, and alert an operator to, unexpected loss of system capabilities.

Regarding Claim 21, Nakajima in view of Sato discloses the limitations of Claim 1, as described above, and Sato further teaches: 
a memory of storing reference data (memory unit 16 [0088)] in which operating devices in the polishing unit normally operate during the polishing process (when the operation start signal or the operation end signal is entered, the abnormality detector acquires the entry time from a timer unit and stores the time to a memory unit 16 [0088]; various polishing times are also collected and stored in the memory unit [e.g. 0100]);
a control unit (abnormality determiner 15 [0112]) for detecting an error of the operating devices by comparing the monitoring signal by the monitoring unit with the reference data (when the polishing time is greater than an allowed time period the abnormality determiner 15 instructs the alarm unit 20 to issue an alert [0112]).

.

Allowable Subject Matter
Claims 17-20 and 23 are rejected as being dependent upon a rejected base claim under 35 U.S.C. 112(b), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 17-20, a general theme linking the claims is that of at least two error groups.  Closest art of record Sato (US 2008/0081540) teaches recording reference error data and also alerting a user if one of two types of errors are detected, but does not teach, imply, or make obvious classifying and storing in memory two distinct error groups.
Regarding Claim 23, closest art of record Sato (US 2008/0081540) teaches the ceasing of two or more operating devices in response to a detected error, but does not teach, imply, or make obvious the solving of a detected error by changing the operations of two or more operating devices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Molnar (US 7,037,172) teaches advanced wafer planarization, with discussion of the current state of the art in wafer tracking during the manufacturing process.
Kummeth et al. (US 6,264,533) teaches an abrasive processing apparatus with a machine-readable pattern to impact how processing equipment interacts with an article.
Chano et al. (CN 108389794) teaches a wafer processing device with an operation panel showing the machine layout as part of the display (see Figs. 1 and 2A).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/L.R.L./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723